Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  March 23, 2007                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  132015


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 132015
  v                                                                 COA: 254117
                                                                    Muskegon CC: 03-048408-FH
  ROBERT MILTON VANGEISON,
             Defendant-Appellant.
  ____________________________________

                                  AMENDMENT TO ORDER

         On order of the Court, the order of February 2, 2007 is amended to correct a
  clerical error by correcting the final two sentences to read as follows:

               “Defendant is entitled to early parole eligibility under 

               MCL 791.234(13) See People v Kelly, 474 Mich 1026 (2006). 





                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2007                     _________________________________________
                                                                               Clerk